Citation Nr: 1140506	
Decision Date: 11/01/11    Archive Date: 11/16/11

DOCKET NO.  05-02 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut


THE ISSUES

1.  Entitlement to a increased, (compensable) rating for left ear hearing loss, on a schedular basis, prior to January 11, 2005

2.  Entitlement to an increased rating for left ear hearing loss, prior to January 11, 2005, on an extra-schedular basis pursuant to 38 C.F.R. § 3.321.

3.  Entitlement to an initial rating in excess of 10 percent for bilateral hearing loss, from January 11, 2005, to include on an extra-schedular basis pursuant to 38 C.F.R. § 3.321(b).

4.  Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from January 1962 to September 1965.  He also had subsequent service in the Rhode Island National Guard and Army Reserve.  

This appeal to the Board of Veterans' Appeals (Board) arose from April 2004 and January 2006 rating decisions.  In April 2004 the RO, inter alia, denied the Veteran's claim for a compensable rating for left ear hearing loss.  In May 2004, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in December 2004, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in January 2005.

By rating decision in September 2005, the RO granted service connection for right ear hearing loss.  The right and left ear hearing loss were then evaluated as bilateral hearing loss and an initial 10 percent rating was assigned, effective January 11, 2005, the effective date of the grant of service connection for right ear hearing loss.  Although the RO awarded a higher rating during the pendency of this appeal, inasmuch as higher ratings are available for hearing loss before and after January 11, 2005, and the Veteran is presumed to seek the maximum available benefit for a disability, the Board characterized the appeal involving hearing loss as   encompassing claims for higher rating at each stage.  See  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); AB v. Brown, 6 Vet. App. 35, 38 (1993).

In September 2005, the RO denied the Veteran's claim for service connection for PTSD.  Additional evidence was subsequently received from the Veteran and, in January 2006, the RO continued the denial of the Veteran's claim for service connection for PTSD.  In February 2006, the Veteran filed an NOD.  An SOC was issued in April 2006, and the Veteran filed a substantive appeal (via a VA Form 9) in April 2006.

After the appeal was certified to the Board, the Veteran submitted additional evidence to the RO and waived initial RO consideration of the evidence, which was forwarded to the Board.  See 38 C.F.R. § 20.1304 (2008).  

In September 2008, the Board remanded the claims then on appeal to the RO, via the Appeals Management Center (AMC) in Washington, DC, so that the Veteran could be scheduled for hearing before a Veterans Law Judge.  In February 2009, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge; a transcript of that hearing is also of record.  

In May 2009, the Board denied the claim for an increased (compensable) rating for left ear hearing loss for the period prior to January 11, 2005.  The claims for an initial rating in excess of 10 percent for bilateral hearing loss, from January 11, 2005, and for service connection for PTSD, were remanded to the RO, via the AMC, for additional development.

The Veteran appealed the Board's May 2009 denial of the claim for an increased (compensable) rating for left ear hearing loss, prior to January 11, 2005, to the United States Court of Appeals for Veterans Claims (Court).  In November 2010, the Court set aside the Board's May 2009 decision on this issue and remanded the matter to the Board for further proceedings consistent with the Court's decision.

With respect to the remanded claims for an initial rating in excess of 10 percent for bilateral hearing loss, from January 11, 2005 and for service connection for PTSD, after accomplishing further action, the AMC continued to deny the claims (as reflected in the March 2011 supplemental SOC (SSOC)), and returned these matters to the Board for further appellate consideration.

In April 2011, the Veteran's representative requested, and the undersigned granted, a 90-day abeyance period for submission of additional evidence in support of the claims.  To date, no additional evidence has been received.  

Regarding characterization of the issues now on appeal, the Board notes, initially, that in the May 2009 remand, the Board characterized the claim involving psychiatric disability as one for service connection for PTSD.  However, the Board notes the recent decision of the United States Court of Appeals for Veterans Claims (Court) in Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In Clemons, the Court found that the Board erred in not considering the scope of the claimant's claim for service connection for PTSD as including any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record (in that case, diagnoses of anxiety disorder and schizoid disorder).  In this case, the Veteran has had diagnoses of psychiatric disability other than PTSD, including depressive disorder.  Thus, consistent with Clemons and the current record, the Board has recharacterized this matter as reflected on the title page.

Also, for reasons made evident below, the Board has recharacterized that portion of the appeal involving evaluation of the Veteran's hearing loss as reflected on the title page.  

The Board's decision on the matter of a compensable, schedular rating for left ear hearing loss, prior to January 11, 2005, is set forth below.  The matter of an increased, extra-schedular rating for left ear hearing loss prior to January 11, 2005; the expanded claim for higher initial rating for bilateral hearing loss, to include on an extra-schedular basis, from January 11, 2005, and the expanded claim for  service connection for an acquired psychiatric disorder, to include PTSD, are all addressed in the remand following the order; these matters are being remanded to the RO, via the AMC.  VA will notify the Veteran when further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.

2.  Pertinent to the January 2003 claim for increase, and prior to January 11, 2005, audiometric testing, revealed Level IX hearing in the left ear.  


CONCLUSION OF LAW

The criteria for a compensable, schedular rating for left ear hearing loss, prior to January 11, 2005, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.85, Diagnostic Code 6100 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2009)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, in February and July 2003 pre-rating letters, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate the claim for a schedular rating for service-connected left ear hearing loss as well as what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  The April 2004 RO rating decision reflects the initial adjudication of the claim after issuance of the noted letters.  


Also, the December 2004 SOC all set forth the criteria for higher ratings for hearing loss, and discussed application of the rating criteria to the evidence of this case; the timing and form of this notice suffices, in part, for Dingess/Hartman.  

In any event, after issuance of the above-described notice, and opportunity for the Veteran to respond, the September 2005 supplemental SOC (SSOC) reflects readjudication of the claim.  Hence, the Veteran is not shown to be prejudiced by the timing of the latter notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect).

The Board acknowledges that, in this case, the RO has not furnished the Veteran a letter providing general information as to how VA assigns disability ratings and effective dates, or of the type of evidence that impacts these determinations, consistent with Dingess/Hartman.  However, on these facts, such omission is not shown to prejudice the Veteran, and, is thus, harmless.  Review of the claims file reveals that May and September 2009 letters provided the required notice-albeit, in connection with the claim for higher rating for bilateral hearing loss from January 11, 2005.  Also, as the Board herein denies the claim for a compensable, schedular rating for left ear hearing loss, no disability rating or effective date ids being assigned; hence, there can no possibility of prejudice pursuant to the notice requirements of Dingess/Hartman.  

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent objective evidence associated with the claims file consists of VA treatment records, and the report of an April 2004 VA audiological evaluation .  Also of record and considered in connection with the appeal is the transcript of the Veteran's February 2009 Board hearing, along with various written statements provided by the Veteran and by his representative, on his behalf.  The Board also finds that no additional RO action to further develop the record in connection with this claim is warranted. 

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO, the Veteran has been notified and made aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with this claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Historically, in a November 1985 rating decision, the RO granted service connection and assigned a noncompensable rating for left ear hearing loss, effective January 31, 1994.  In January 2003, the Veteran filed his current claim for an increased rating.  

Under the applicable criteria, ratings for hearing loss are determined in accordance with the findings obtained on audiological evaluation.  Ratings for  hearing impairment range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1,000; 2,000; 3,000; and 4,000 cycles per second.  To evaluate the degree of disability from hearing impairment, the rating schedule establishes eleven auditory acuity levels designated from Level I for essentially normal acuity through Level XI for profound deafness.  38 C.F.R. § 4.85, Diagnostic Code 6100.  

If impaired hearing is service-connected in only one ear, in order to determine the percentage evaluation from Table VII, the non-service-connected ear will be assigned a Roman Numeral designation for hearing impairment of I.  38 C.F.R. § 4.85.

Hearing tests will be conducted without hearing aids, and the results of above-described testing are charted on Table VI and Table VII.  See 38 C.F.R. § 4.85.  

The Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).  Therefore, the following analysis for the period under consideration is taken with the understanding that "staged ratings" (assignment of different ratings for distinct time periods, based on the facts found) may be appropriate.

During the February 2009 Board hearing, the Veteran testified that he wears hearing aids and that it is hard to hear without them.  He testified that when more than one person is speaking it is difficult for him to hear anything.  He also stated that he has to ask people to repeat themselves.    

A January 2003 VA outpatient treatment record  indicates that audio testing showed significant asymmetry noted at 3,000 to 8,000 hertz, left greater than right.  Word recognition was good in the right ear at 80 percent and poor in the left ear at 48 percent.  The results were considered valid.  

During the April 2004 VA audiological evaluation, the Veteran reported occasional dizziness and long-standing constant tinnitus.  He denied otalgia, otorrhea, or ear surgery.  On audiometric testing, pure tone thresholds, in decibels, were as follows:


HERTZ




1000
2000
3000
4000
RIGHT
25
30
30
30
LEFT
25
25
100
100

Pure tone threshold average was 63 decibels (dB) in the left ear.  Speech discrimination was 40 percent in the left ear.  The audiologist found that, as for the left ear, the Veteran had hearing within normal limits through 2,000 hertz dropping to a profound sensorineural hearing loss.

Applying the method for evaluating hearing loss to the results of the Veteran's audiological evaluation, the pure tone threshold average and speech discrimination score on audiological evaluation in April 2004, when applied to Table VI, reveal Level IX hearing in the left ear.  As service connection was not in effect for right ear hearing loss during the relevant period, the right ear is assigned a Level I.  Combining Level I hearing for the right ear and Level IX hearing for the left ear according to Table VII reveals a noncompensable rating.  38 C.F.R. § 4.85, Diagnostic Code 6100.  

The Board in no way discounts the difficulties that the Veteran experienced as a result of left hearing loss during the period in question; however, it must be emphasized that the assignment of schedular disability ratings for hearing impairment is derived by a mechanical application of the rating schedule to the numeric designation assigned after audiometry results are obtained.  Hence, the Board has no discretion in this matter and must predicate its determination on the basis of the results of the audiology studies of record.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).  In other words, the Board is bound by law to apply VA's rating schedule based on the Veteran's audiometry results.  See 38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R. § 4.1 (2010).

For all the foregoing reasons, the Board finds that there is no basis for any staged rating of the Veteran's left ear hearing loss, for the period prior to January 11, 2005, pursuant to Hart, and the claim for a compensable, schedular rating for this period must be denied.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, given the mechanical method of deriving schedular ratings for hearing loss, that doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App 49, 55-56 (1990). 


ORDER

A compensable, schedular rating for left ear hearing loss, prior to January 11, 2005, is denied.


REMAND

In light of points raised in the Court decision, and review of the claims file, the Board finds that further RO action on the matters remaining on appeal is warranted.

In the May 2009 decision, the Board, applying the applicable schedular rating criteria, determined that the Veteran was not entitled to an compensable rating for left ear hearing loss prior to January 11, 2005.  In reaching its decision, the Board found that the Veteran did not assert, and the record did not raise, the matter of the Veteran's entitlement to a higher rating on an extra-schedular basis.  In the single judge decision, the Court essentially found that a remand is required, in part, because the Board provided an inadequate statement of reasons or bases for determining that a higher, extra-schedular rating had not been raised.  

The RO has not explicitly considered 38 C.F.R. § 3.321(b) in adjudicating the Veteran's entitlement to higher ratings for left ear or bilateral hearing loss.  Hence, to avoid any prejudice to the Veteran, the RO should consider the matters of an extra-schedular rating for left ear hearing loss for the period prior to January 11, 2005, along with the matter of a higher rating for bilateral hearing loss, to include on an extra-schedular basis, from January 11, 2005, in the first instance.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The Board points out that, as an award of a higher, extra schedular rating for the Veteran's left ear left ear hearing loss, for period prior January 11, 2005, clearly could impact the evaluation of bilateral hearing loss, to include on an extra-schedular basis, from January 11, 2005, these matters are inextricably intertwined and should be considered together.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).

However, prior to adjudication of these matters, the Board finds that further development of the claims is warranted.

The Board notes (as noted by the Court), that, in the April 2004 audiological evaluation report, the audiologist did not discuss the functional effects of the Veteran's left ear hearing loss-which are pertinent to determining whether the procedures for referral of the claim for consideration of an extra-schedular rating, pursuant to 38 C.F.R. § 3.321, are invoked.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).  Also, while the November 2010 VA examiner commented that the Veteran's bilateral hearing loss has a significant effect on his occupation, the adequate rationale for this conclusion, to specifically include a description of the actual functional effects of this Veteran's hearing loss, was not provided.  38 C.F.R. §§ 4.2, 19.9 (2010); see also Goss v. Brown, 9 Vet. App. 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569 (1993).  

Under these circumstances, the Board finds that the competent evidence currently of record is inadequate to resolve the matters pertaining to evaluation of the Veteran's hearing loss that remain on appeal, and that further examination and medical opinion is needed to resolve these matters.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Thus, the RO should arrange for the Veteran to undergo VA examination, by an ear, nose, and throat (ENT) physician or audiologist, at a VA medical facility.  The Veteran is hereby notified that failure to report to the  scheduled examination, without good cause, shall result in denial of the matter of a increased, extra-schedular rating for left ear hearing loss prior to January 11, 2005, and may result in denial of the claim for a higher initial rating for bilateral hearing loss, to include on an extra-schedular basis, from January 11, 2005 (as this latter claim, emanating from an original award of service connection, will be considered on the basis of evidence of record).  See 38 C.F.R. § 3.655(a),(b) (2010).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to any scheduled examination, the RO should obtain and associate with the claims file (a) copy(ies) of the notice(s) of the examination sent to him by the pertinent VA medical facility.

Specifically as regards the claim for service connection for psychiatric disability, the Board points out that a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Pertinent to PTSD aspect of the psychiatric claim, in the May 2009 remand, the Board specifically instructed that the RO/AMC was to notify the Veteran if the search for corroborating evidence of his claimed stressors led to negative results, explaining  the efforts taken and describing further action (if any) to be taken.  Additionally, the RO/ AMC was instructed to follow up on any additional action suggested by the U.S. Army Joint Services and Records Research Center (JSRRC).  

The  response received from JSRRC reflects that it was unable to document the incidents as described by the Veteran concerning an aircraft mishap upon landing at Cypress that occurred during 1964; and, they were unable to document a B-52 and/or a B-58 aircraft that crashed at Incirlik AB, Turkey during the 1964 period.  However, JSRRC advised that a morning report search may need to be conducted in attempt to verify both occurrences.  

As the Veteran has yet to be notified of the negative results of the search to corroborate his claimed stressors and the RO/ AMC has not followed up on additional action suggested by the JSRRC, the directives of the prior remand have not been satisfied; hence, another remand is required.  See Stegall, 11 Vet. App at 271.

If the action recommended by the JSRRC results in verification of any stressor(s), the RO should undertake the additional action specified in the Board's 2009 remand-specifically, having the Veteran undergo examination to obtain information as to whether he has PTSD as a result of any such verified stressor(s). 

Finally, pertinent to all claims remaining on appeal, to ensure that all due process requirements are met, the RO should also give the Veteran another opportunity to provide information and/or evidence pertinent to the  claims.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2010) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one- year notice period).  In its letter, the RO should notify the Veteran of the results of its prior unsuccessful attempt to corroborate the occurrence of his claimed in-service stressors.

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2010).

The actions identified herein are consistent with the duties imposed by the Veterans Claim Act of 2000 (VCAA). See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims remaining on appeal. 

The RO should adjudicate the expanded claim involving service connection for psychiatric disability-to include consideration of whether service connection roe psychiatric disability other than PTSD is warranted-in first instance.  In adjudicating the remaining matter of a higher rating for left ear hearing loss prior to January 11, 2005, and the matter of a higher for bilateral hearing loss from that date, the RO must specifically consider and discuss whether the criteria for invoking the procedures for assignment of an extra-schedular rating, pursuant to 38 C.F.R. § 3.321, are invoked.

Accordingly, these matters are hereby REMANDED to the RO, via the AMC, for the following action:

1.  The RO should send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claims remaining on appeal that is not currently of record.  

In its letter, the RO should notify the Veteran of the results of its prior unsuccessful attempt to corroborate the occurrence of his claimed in-service stressors.

The RO should also clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claims within the one-year period).

2.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3.  After all records and/or responses received from each contacted entity have been associated with the claims file, or, a reasonable time period for the Veteran' to respond, the RO should arrange for the Veteran to undergo VA examination, by an ENT physician or audiologist, at a VA medical facility.  The entire claims file, to include a complete copy of the REMAND, must be made available to the individual designated to examine the Veteran, and report of examination should reflect consideration of the Veteran's documented history and assertions.

Considering the Veteran's documented history and assertions,  the examiner should fully describe the functional effects of the Veteran's left ear hearing loss on his daily activities and employment, for the period prior to January 11, 2005; as well as describe the functional effects of the Veteran's bilateral hearing loss on his daily activities and employment, for the period from January 11, 2005;  

In so doing, the examiner should specifically consider and discuss the November 2010 examiner's comment that the Veteran's hearing loss has a significant effect on his employment. 

The examiner should set forth all examination findings, along with the complete rationale for the comments provided, in a printed (typewritten) report.

4.  With respect to the claim for service connection for a psychiatric disability, to include PTSD, the RO should follow up on additional action suggested by the JSRRC (conduct morning report search in attempt to verify the occurrence of the Veteran's claimed stressors).

If the search for corroborating evidence leads to negative results, the RO should notify the Veteran of this fact, explaining the efforts taken, and describing further action  (if any) to be taken.

5.  After associating with the claims file all available records and/or responses received from each contacted entity, the RO should prepare a report detailing the occurrence of any specific in-service stressful experience(s) deemed established by the record.  This report is then to be added to the Veteran's claims file.  If the occurrence of no claimed in-service stressful experience(s) is/are verified, then the RO should so state in its report, skip the development requested in paragraph 6, below, and proceed with paragraph 7.  

6.  If, and only if, evidence corroborating the occurrence of any claimed in-service stressful experiences(s) is received, the RO should arrange for the Veteran to undergo VA examination, by a psychiatrist or psychologist, at an appropriate VA medical facility.  The entire claims file, to include a complete copy of the REMAND, must be made available to the examiner designated to examine the Veteran, and the report of examination should include discussion of the Veteran's documented psychiatric history and assertions.  All tests and studies, to include psychological testing, if deemed warranted, should be accomplished, and all clinical findings should be reported in detail.  

In rendering a determination as to whether the diagnostic criteria for PTSD are met, the examiner is instructed that only (a) specifically corroborated in-service stressful event(s) may be considered for the purpose of determining whether exposure to such in-service event has resulted in PTSD.  If a diagnosis of PTSD is deemed appropriate, the examiner must identify the specific stressor(s) underlying the diagnosis, and should comment upon the link between the current symptomatology and the Veteran's verified stressor(s). If this effort is unsuccessful, the RO should  appropriately notify the Veteran of the negative results of the search to corroborate the occurrence of his claimed stressors.  

7.   If the Veteran fails to report to any scheduled examination(s), the RO must obtain and associate with the claims file a copy of any notice(s) of the date and time of the examination(s) sent to him  by the pertinent VA medical facility.

8.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

9.  After completing the requested actions, and any additional notification and/or development deemed warranted (to include arranging for examination of the Veteran, if appropriate), the RO should adjudicate the claims remaining on appeal (as characterized above, and on the title page).

If the Veteran fails, without good cause, to report to the scheduled examination, in adjudicating the matter of a higher, extra-schedular rating for left ear hearing loss, prior to January 11, 2005, the RO should apply the provisions of 38 C.F.R. § 3.655(b), as appropriate,

Otherwise, the RO should adjudicate each remaining claim on appeal in light of all  pertinent evidence (to include all that added to the record since the RO's last adjudication of the claims on appeal) and all legal authority.  The RO should adjudicate the expanded claim for service connection for psychiatric disability-to include consideration of psychiatric disability other than PTSD-in first instance.  Also, in adjudicating the remaining matter of a higher rating for left ear hearing loss prior to January 11, 2005, and the matter of a higher for bilateral hearing loss from that date, the RO must specifically consider and discuss whether the criteria for invoking the procedures for assigning a higher extra-schedular rating, pursuant to 38 C.F.R. § 3.321, are invoked.

10.  If any benefit sought on appeal is not granted, the Veteran and his representative should be furnished an SSOC and provided an appropriate opportunity to respond before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


